



SECOND AMENDMENT TO
PURCHASE AND SALE AGREEMENT
(COCHRAN BYPASS – BI-LO STORE)


THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), dated
as of October 30, 2017, is made by and between TNP SRT PORTFOLIO II, LLC, a
Delaware limited liability company (“Seller”) and KAMIN REALTY LLC, a Delaware
limited liability company (“Buyer”).


A.
Seller and Buyer are parties to that certain Purchase and Sale Agreement dated
September 20, 2017, as amended by that certain First Amendment to Purchase
Agreement dated October 27, 2017 (as amended, the “Purchase Agreement”).



B.
Seller and Buyer desire to amend certain provisions of the Purchase Agreement as
set forth herein.



NOW THEREFORE, in consideration of the premises, their mutual covenants and
promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:


1.
Defined Terms. Capitalized terms used in this Amendment shall have the meanings
set forth in the Purchase Agreement except as otherwise defined herein.



2.
Ratification and Affirmation of Purchase Agreement. Seller and Buyer hereby
ratify and affirm the Purchase Agreement in its entirety, except as expressly
amended herein. The provisions of this Amendment shall control in the event of
any conflicts with the provisions of the Purchase Agreement.



3.
Payment to Paving Vendor. Seller agrees to pay, as of the Closing, through
escrow and directly to PMOW, LLC, the retainage held by Seller and owing to
PMOW, LLC, for its parking lot overlay work, in the amount of $10,551.48. As a
result of such payment, the TI Credit under Section 7(c)(iv) of the Purchase
Agreement shall be reduced to $76,405.20.



4.
Additional Seller Representation and Warranty. The following representation is
hereby added to Addendum II to the Purchase Agreement as part of Seller’s
Representations and Warranties under “C. The Lease:”



“4.    Tenant Improvement Work. To Seller's Actual Knowledge, (i) the tenant
improvement work by Seller pursuant to the Third Amendment to Lease for the
lighting update in the amount of $68,080.00 and the work for the parking lot
overlay in the amount of $94,963.32 (together, the “TI Work”) has been completed
and is acceptable to Tenant, (ii) any consents required of Tenant under
paragraph 4 of the Third Amendment to Lease were obtained, and (iii) the
remaining balance of the tenant improvement allowance under the Third Amendment
to the Lease is $76,405.20.”


5.
Execution of Amendment. This Amendment may be executed in counterparts, each of
which shall be part of one and the same instrument, which counterparts will be
transmitted to each party to the Purchase Agreement by email transmission of
signature pages. This Amendment shall not be effective or binding upon either
party until and unless Seller and Buyer have each delivered a signed signature
page to this Amendment to the other party.



[SIGNATURES ON FOLLOWING PAGES]







IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first set forth above.


SELLER:


TNP SRT PORTFOLIO II, LLC,
a Delaware limited liability company




By:                         
Name:                         
Title:                         


[SIGNATURES CONTINUE ON FOLLOWING PAGE]





BUYER:


KAMIN REALTY LLC,
a Delaware limited liability company




By:                         
Name:                         
Title:                         








Second Amendment to
Purchase and Sale Agreement


903841.2